Citation Nr: 0408897	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  94-25 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO denied entitlement 
to service connection for PTSD.  Following appellate review, 
the Board remanded the claim for further development in 
January 1997.  In June 1999, the Board denied the claim for 
service connection for PTSD.  After a motion for 
reconsiderations was denied by the Board, the veteran 
appealed the Board's June 1999 determination to the United 
States Court of Appeals for Veterans Claims (Court or CAVC).

In March 2002, the Secretary of VA submitted a Motion for 
Remand, on the basis that the Board had not provided 
sufficient reasons and bases for its finding that the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), following 
the Board's 1999 decision fundamentally altered the 
requirements that VA provide notice to a claimant and assist 
in developing evidence.  By an Order issued in May 2001, the 
CAVC vacated the June 1999 Board decision and directed 
readjudication.  

On February 22, 2002, the Board again denied the claim.  In 
January 2003, the Secretary of VA again submitted a Motion 
for Remand, on the basis that the Board had not provided 
sufficient reasons and bases for its finding that the veteran 
had been properly notified as required under the VCAA.  By an 
Order issued in August 2003, the CAVC granted that motion.  
The claim is return to the Board from the CAVC.

This appeal is REMANFDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

Following the return of the claim to the Board by the CAVC 
after it vacated the Board's February 22, 2002 decision, the 
veteran submitted medical evidence, a statement from a 
physician, RLI (initials), MD, who indicated that he had 
examined him and assigned a diagnosis of PTSD.  
Unfortunately, the medical statement provides no supporting 
information, so the Board is unable to determine whether that 
diagnosis is in accordance with 38 C.F.R. § 4.125, that is, 
whether it conforms to the criteria for a diagnosis of PTSD 
as defined in American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).  Further medical development is required.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Given the decision in Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003), the Board does not now provide 
notifications to the veteran which would fulfill the 
requirements under the VCAA and Quartuccio for notice to the 
veteran of the information and evidence needed to 
substantiate the claims and notice as to which portion of the 
information and evidence must be provided by the veteran and 
which portion would be obtained or provided by VA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such 
notification should be accomplished during REMAND.

Accordingly, the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The VBA AMC must advise the veteran that 
he may submit additional clinical 
records, medical opinions, or statements 
which will assist him to substantiate his 
claims.  

The veteran should be afforded the 
opportunity to identify any VA facility 
or private provider at which or by whom 
treatment for PTSD has been rendered 
since sinusitis since June 1998, the date 
of the most recent clinical evidence 
associated with the claims files.  

In particular, the veteran should be 
advised that complete clinical records 
from RLI, MD, should be submitted or 
release of those records authorized so 
that VA can assist the veteran to obtain 
he records.  

VA clinical records from each facility at 
which the veteran has been treated since 
June 1998 to the present should be 
obtained.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  If, after review of additional 
evidence submitted or identified 
following the notice described above, the 
RO determines that additional 
development, to include further VA 
examination, is required, such 
development should be conducted.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to service connection for 
PTSD.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim of entitlement to service connection for PTSD, and may 
result in its denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


